Citation Nr: 0810368	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to service connection for a skin rash claimed 
as due to the exposure to herbicides.  

2.  Entitlement to service connection for weakness of lower 
extremities claimed as due to the exposure to herbicides.  

3.  Entitlement to service connection for foot problems 
claimed as due the exposure to herbicides.  

4.  Entitlement to service connection for cardiovascular 
disorder claimed as due to the sure to herbicides and as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).  





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the RO.  

The veteran requested and was scheduled for a VA 
videoconference hearing in July 2007, but failed to report 
and provided no explanation for not appearing.  The Board 
will therefore proceed with his appeal as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a skin rash, weakness of the lower 
extremities, a foot problem or a cardiovascular disorder in 
service or for many years thereafter.  

4.  The veteran currently is not shown to have a skin rash, 
weakness of lower extremities or a foot disorder that can be 
causally linked to any documented event or incident of his 
active service or presumptively linked to Agent Orange 
exposure therein.  

5.  The veteran is not shown to have manifested complaints or 
findings referable to cardiovascular disease in service or 
for many years thereafter.  

6.  The currently demonstrated arteriosclerotic heart disease 
cannot be presumptively linked to herbicide exposure or found 
to be causally related to another event or incident of the 
veteran's period of active service including that performed 
in the Republic of Vietnam.  

7.  The medically documented arteriosclerotic cardiovascular 
disease is not shown to have been caused or aggravated by the 
veteran's service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The veteran does not have a skin disability due to 
disease or injury that was incurred in or aggravated by 
active service: nor may any skin rash be presumed to be due 
to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2007).  

2.  The veteran does not have a foot disability due to 
disease or injury that was incurred in or aggravated by 
active service: nor may any be presumed to be due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2007).  

3.  The veteran does not have a disability manifested by 
weakness of the lower extremities due to disease or injury 
that was incurred in or aggravated by active service: nor may 
any be presumed to be due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2007).  

4.  The veteran's cardiovascular disability is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to have been incurred 
therein; nor is any proximately due to or the result of the 
service-connected PTSD: nor may any be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§  1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.310(a) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the June 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2005 letter and an April 2007 letter advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims for service connection and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2005 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in a July 2007 
letter.  

The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

The Board notes that VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary to 
decide the claim, which clearly makes the decision 
discretionary to VA.  38 C.F.R. § 3.159(c)(4)(i) (emphasis 
added).  

The four elements for consideration of a medical examination 
in a service connection case are: (1) there is competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) there 
is evidence that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms listed in 38 
C.F.R. §§ 3.309. 3.313, 3.316, and 3.317 manifesting during 
an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; (3) there is evidence indicating the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, and (4) the medical evidence currently 
of record is insufficient for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i). 

In addition, a medical examination is not required if the 
veteran has not presented a prima facie case for the benefit 
claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  The Board finds that the veteran has 
not presented a prima facie case for the benefits claimed and 
does not meet the herein above mentioned criteria for medical 
examination.  The veteran was scheduled for a hearing with 
the Board but failed to appear.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims of service 
connection.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board notes that there is a presumption of exposure to 
herbicides if claimant served in Vietnam, even if there is no 
record of treatment in service.  38 U.S.C.A. §§ 1113, 1116; 
38 C.F.R. § 3.307.   However, presumption exists only for 
diseases listed in 38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, the veteran still can 
establish service connection for a disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  


Skin rash as a result of exposure to herbicides 

The veteran asserts that he has a skin rash due to the 
exposure to herbicides during service in the Republic of 
Vietnam.  However, a careful review of the medical evidence 
shows no diagnosis of a skin rash in service or thereafter.  

The Board notes that, on the entrance medical examination for 
service, the veteran reported having had a skin disorder, but 
the no skin condition was identified by examination.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  

Thus, evidence of current disability is a fundamental 
requirement for a grant of service connection.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997)).  

In McClain, the Court held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.  However, there is no medical evidence to support the 
veteran's lay assertions of having a current skin rash that 
can be causally linked to any event or incident of his active 
service.  

The Board notes that chloracne or other acneform disease 
consistent with chloracne are presumptive diseases under 38 
C.F.R. § 3.309(e); however, the presumption cannot be 
favorably applied without a current diagnosis in this case.  

Given these facts, the Board finds that the claim of service 
connection for skin rash must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Weakness of the lower extremities as a result of exposure to 
herbicides 

Initially, the Board notes that the veteran is not shown to 
have manifested complaints or findings of weakness of the 
lower extremities in service or for many years thereafter.  
There also is no competent evidence of record to support his 
assertions of having a disability manifested by weakness in 
the lower extremities due to any established event or 
incident of the veteran's service.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  

In addition, the Board notes that, without more, his reports 
of having weakness of the lower extremities alone cannot be 
linked to a presumptive disease listed in 38 C.F.R. § 
3.309(e) or otherwise shown to be due to documented Agent 
Orange exposure during his service in the Republic of 
Vietnam.  

Given these facts, the Board finds that the claim of service 
connection for weakness of the lower extremities must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Claimed foot problems as a result of exposure to herbicides 

The veteran asserts that he has foot problems as a result of 
in-service exposure to herbicides.  However, the Board finds 
that, after careful review of the veteran's in-service and 
post-service treatment records, he has never been treated for 
or diagnosed with a foot problem due to a documented disease 
on injury in service.  

Without a current diagnosed foot problem, the Board notes 
that Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  Thus, evidence of current 
disability is a fundamental requirement for a grant of 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the Court held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.  Here, there is no medical evidence that the veteran 
had a disability of the feet at the time he filed his claim 
or during the pendency of the appeal.  

The Board notes that, generally, a foot problem cannot be a 
presumptive disease listed in 38 C.F.R. § 3.309(e) and, 
without specificity as to the current diagnosis, the Board 
could not presumptively grant service connection. 

Given these facts, the Board finds that the claim of service 
connection for foot problems must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Cardiovascular disorder as a result of exposure to herbicides 
and to include as secondary to service-connected PTSD 

The veteran currently is shown by the medical evidence to 
have angina with a history of a myocardial infarction, but he 
is not shown to have manifested complaints or findings of a 
cardiovascular or heart disorder until many years after 
service.  

The Board notes that a presumption of exposure to herbicides 
exists only for diseases listed in 38 C.F.R. § 3.309(e); a 
listing that does not include cardiovascular disease in 
general or a arteriosclerotic heart disorder specifically.  
Thus, the current cardiovascular disease cannot be 
presumptively linked to claimed in-service exposure to 
herbicides.  

Notwithstanding the presumption, the veteran still can 
establish service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

The veteran in this regard has not submitted any  medical 
evidence to support his lay assertions of having current 
cardiovascular disease due documented Agent Orange exposure 
in service.  

Service connection may also be granted for a disability that 
is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

After a careful review of the record, the Board finds no 
basis in the medical record to support a finding that the 
veteran's currently demonstrated arteriosclerotic 
cardiovascular disease was caused or aggravated by his 
service-connected PTSD.  

When a service-connected disability is asserted to have 
caused or aggravated a secondary disability, there must be 
competent medical evidence of such causation or aggravation.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).  

To prevail on the basis of secondary causation, the record 
must show: (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and, (3) medical nexus 
evidence establishing a connection between the current 
disability and a service-connected disability.   Wallin, 
supra.  

In this case, there is no competent evidence establishing a 
nexus between the claimed cardiovascular disorder and his 
service-connected PTSD.  The Board notes that a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given these facts, the Board finds that claim of service 
connection for a cardiovascular disorder, as due to the 
exposure to herbicides or as secondary to service-connected 
disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for a claimed skin rash as due to the 
exposure to herbicides is denied.  

Service connection for claimed weakness of lower extremities 
as due to the exposure to herbicides is denied.  

Service connection for claimed foot problems as due to the 
exposure to herbicides is denied.  

Service connection for a cardiovascular disorder as due to 
the exposure to herbicides or as secondary to service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






Department of Veterans Affairs


